Citation Nr: 0025550	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  94-41 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to restoration of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 VA RO decision which severed 
service connection for PTSD.  The case was remanded by the 
Board in January 1997 and November 1997, and it was last 
returned to the Board in August 2000.


FINDINGS OF FACT

1.  In an August 1989 decision, the RO granted service 
connection for PTSD, effective from April 1986; in an August 
1992 decision, the RO proposed to sever service connection; 
and in a January 1993 decision, the RO severed service 
connection for PTSD, effective from May 1993.

2.  When the RO previously granted service connection for 
PTSD, it failed to verify alleged in-service stressors; at 
that time, and since then, there has been no credible 
evidence that the veteran, who did not engage in combat, 
experienced an in-service stressor which might lead to PTSD.

3.  Since the previous grant of service connection for PTSD, 
there has been a change in medical diagnosis to indicate that 
the veteran does not have PTSD.

4.  The prior RO grant of service connection for PTSD was 
undebatably erroneous.


CONCLUSIONS OF LAW

The prior RO grant of service connection for PTSD was clearly 
and unmistakably erroneous; the RO action to sever service 
connection for PTSD was proper; and claimed PTSD was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.105(d), 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from August 
1966 to September 1972.  His service personnel records show 
he had service in Vietnam from January 1967 to January 1968 
in the 11th Supply Company and the 569th Supply Company, and 
from March 1968 to June 1968 in the 165th Transportation 
Company.  While in Vietnam he performed duties of a supply 
and parts specialist, and he received no awards or 
decorations evincing combat exposure.  Before and after his 
last Vietnam tour he had periods of service in Thailand.

The veteran's service medical records show no psychiatric 
disorder and no wounds.  He underwent surgery of a pilonidal 
cyst and a perianal abscess in August 1972.  

In September 1975, the veteran filed a claim of service 
connection for residuals of an upper back and neck injury and 
residuals of surgery for a pilonidal cyst.  A September 1977 
VA examination showed a pilonidal cystectomy scar.  

On a November 1980 VA orthopedic examination, the veteran 
reported that he injured his back lifting crates while 
serving in Vietnam.  He claimed he had a neck injury while 
stationed in Thailand during service.  He reported that he 
was in supply in the Army but while in Vietnam functioned as 
an infantryman.  A well-healed scar in the pilonidal area was 
noted.  .

On a November 1980 VA psychiatric examination, the veteran 
said his nervous problems started a few years ago, and he 
related he had thoughts of Vietnam including taking other 
people's lives.  He had a number of complaints which he 
attributed to Agent Orange exposure, and the examiner 
commented that the veteran might be confusing an Agent Orange 
claim with a PTSD claim.  Regarding possible PTSD, the doctor 
said that the only symptom was a sleep disturbance.  The 
diagnosis was no mental disorder.  

In October 1982, the veteran claimed service connection for a 
nervous condition.  Such was denied by the RO in March 1983.

In a December 1983 statement, the veteran claimed he 
sustained gunshot wounds of the back, leg, and right eye 
while serving in Vietnam in the 101st Airborne "Unit," and 
he said he was treated for such in Quantri, Vietnam in June 
1967.  

On a January 1985 VA examination for residuals of gunshot 
wounds, the veteran claimed he had had shrapnel removed from 
his back in Vietnam.  The examiner commented that there was 
an 8 cm scar in the area where a pilonidal cyst was generally 
excised.  The diagnosis was gunshot wound, 1967, with removal 
of shrapnel from back, and probable excision of a pilonidal 
cyst.  It was noted that that the veteran was an alcoholic 
and his history was limited.  

In April 1987, the veteran filed a claim of service 
connection for PTSD.  

In June 1987, the RO asked the veteran for detailed 
information on service stressors related to his PTSD claim.

In a July 1987 statement, the veteran said he was in the 
101st Airborne Unit in March 1967 and was in Cho-Chi when a 
boy shot and killed his friend [redacted] (he did not provide a 
surname); he said his lieutenant ordered him to "go get 
him" and he then killed the boy by shooting him with 16 
bullets.  He said he was a victim of toxic spray while 
serving with the 101st Airborne in Quantri in August 1967.  
He reported that he was in Quantri in March 1968 with the 
Lark Unit when North Vietnamese fired 5 rockets and he saw a 
friend, [redacted], killed by a rocket hit to the chest.  He 
said he watched another friend, [redacted], take a 
"bouncing betty" in the stomach in April 1968 while he was 
a member of the 101st Airborne Unit.  He said he held [redacted] 
and watched him die for 45 minutes. 

The veteran was admitted to a VA Medical Center (VAMC) in 
October 1987 for depression, suicidal ideation, etc.  It was 
reported that that he saw a great deal of combat in Vietnam 
and reported that he had PTSD symptoms since service.  The 
diagnoses were PTSD, alcohol dependence, rheumatoid 
arthritis, and pulmonary fibrosis.  

Records from a VAMC note that the veteran was admitted to the 
VA domiciliary in May 1988 where he was treated for 
depression and preoccupation with Vietnam experiences.  He 
was referred to a PTSD treatment group.  During a June-July 
1988 admission, the diagnoses included major deprssion and 
PTSD.  At a July 1988 psychological evaluation, the veteran 
said he was in Vietnam from January 1967 to July 1968, and 
during most of this time he was an infantryman; he described 
various PTSD symptoms (flashbacks, nightmares of combat, 
etc.); and the diagnosis was PTSD.  During a July-August VAMC 
admission, primarily for an acute viral infection, diagnoses 
included PTSD.

On a January 1989 VA PTSD examination, the veteran's 
complaints centered on nightmares and flashbacks of combat.  
As an example of his combat exposure he described how he was 
next to a friend when the friend was shot through the head 
and died in June 1967 in the Ash Shol Valley Campaign.  He 
said he experienced some incoming mortar fire 3 or 4 days 
later, was assigned to clean-up detail, and bagged body parts 
the next day.  He said he was around death all the time.  He 
related an incident in which a Vietnamese child killed a GI 
with an explosive device, and he (the veteran) was sent out 
to get the child and shot the child 10 times.  The diagnosis 
was PTSD.  A May 1989 letter from a VA social worker noted 
the veteran was under treatment for PTSD.

In August 1989, the RO granted service connection and a total 
rating for PTSD, effective from April 1986 (one year prior to 
the claim).

Diagnoses during an August-September 1989 VAMC admission 
included adjustment disorder, anxious, and PTSD.

An October 1991 VA psychiatric examination noted the veteran 
gave a history of nightmares of combat.  The examiner said 
that the examination was an update and he was not going to 
repeat the veteran's entire history; no stressors were set 
forth in the report.  The diagnosis was PTSD.

In February 1992, the RO wrote the veteran and indicated it 
was reviewing his grant of service connection for PTSD.  The 
RO noted that his claim had been based on his self-reported 
involvement in combat with the 101st Airborne Division, but 
recently received information indicated he served with supply 
and transportation companies in Vietnam.  The RO asked the 
veteran for proof that he served with the 101st Airborne and 
for information on service stressors.  The veteran did not 
respond to this request for information.

In June 1992, the RO asked the VAMC to review the validity of 
the veteran's diagnosis of PTSD.  The RO pointed out that the 
prior diagnosis was based on reported combat service by the 
veteran, but information showed he did not serve in combat.  
It was also noted that the names he previously gave, of 
persons he reportedly saw die in Vietnam, were not on the 
list of Vietnam fatalities during the time the veteran served 
there.  

In a July 1992 statement responding to the RO, the VA 
psychiatrist who examined the veteran in January 1989 and 
October 1991 reported that he had reviewed the veteran's 
claims file.  He noted that the veteran's diagnosis of PTSD 
rested entirely upon subjective symptomatology reported by 
the veteran during the interview with the psychiatrist.  The 
examiner noted that the veteran had said he was assigned to 
the 101st Airborne Division and saw several friends killed.  
The doctor further commented that if the veteran 
misrepresented a material fact, such as being assigned to the 
101st Airborne Division, the doctor would have to retract as 
invalid both of his psychiatric examinations, and would be 
left in the position of being able to arrive at no diagnostic 
decision because of doubts concerning the validity of the 
diagnosis.  The doctor stated that if the veteran was not 
assigned to the 101st Airborne Division as previously 
reported, the previous medical findings (of PTSD) would be 
"inoperative."

In August 1992, the RO proposed severance of service 
connection for PTSD.  In October 1992, RO informed the 
veteran of such action and gave him an opportunity to 
respond.

In October 1992, the veteran responded and said he was 
temporarily assigned to the 101st Airborne and could not 
remember the names of the men who died.  He said that if a 
mistake was made granting service connection, it was the VA's 
fault, not his fault. 

A January 1993 RO decision carried out the severance of 
service connection for PTSD, effective in May 1993.

In a June 1993 letter, a VA social worker and psychiatrist 
noted that the veteran had been seen in the mental health 
clinic for 2 years and that his symptoms were consistent with 
PTSD.  It was stated that the veteran's explanation of his 
combat experience appeared accurate.

In a July 1993 statement, a VA staff psychologist reported 
that the veteran was a long-term patient who had been treated 
for PTSD.  Psychological testing was reported, and the 
doctor's diagnostic impression was mild to moderate abnormal 
neuropsychiatric with verbal memory at issue and severely 
deficient.  It was stated that past PTSD questionnaires and 
tests referred to stressful events such as combat, seeing a 
friend shot in the gut and die, and picking up body parts.  
It was reported that all clinical indications pointed to 
PTSD.

In a July 1993 statement, a VA social worker noted the 
veteran needed to be admitted to a domiciliary and have 
ongoing treatment for PTSD, substance abuse, and pulmonary 
dysfunction. 

The veteran was admitted to a VAMC in September 1993 for an 
exacerbation of rheumatoid arthritis.  It was noted that that 
his past history included a diagnosis of PTSD.

At a September 1994 RO hearing, the veteran generally 
asserted that he had stressors in Vietnam but he had memory 
problems.  He provided nicknames of two fellow servicemen, 
"[redacted]" and "[redacted]."  In later statements, the 
veteran said he did not remember the names of the men whose 
deaths he witnessed in service.  He testified that while he 
was officially assigned to supply and transportation units in 
Vietnam, he volunteered for and temporarily served with the 
101st Airborne for about 4 days to a week, and he witnessed 
death and body parts.

The veteran failed to show up for a January 1997 Board 
hearing that had been scheduled at his request.

In January 1997, the Board remanded the case for an attempt 
to verify stressors through the service department.  

In March 1997, the RO sent the veteran a letter asking for 
detailed stressor information so that an attempt could be 
made to verify stressors through the service department.  The 
veteran did not respond with detailed stressors.  In a 
September 1997 statement, he essentially said that his prior 
statements of combat experiences were true, and he felt that 
the diagnoses of PTSD were sufficient for service connection.

In November 1997, the Board again remanded the case for an 
attempt to verify stressors through the service department.

In an attempt to verify stressors, the RO thereafter 
submitted stressor-related information to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
(This organization was previously known as the U.S. Army & 
Joint Services Environmental Support Group (ESG).)  The 
USASCRUR responded in August 1998 and provided a unit history 
of the veteran's transportation company, but the USASCRUR did 
not provide information which would verify the veteran's 
claimed stressors.  

On a February 2000 VA psychiatric examination to determine if 
the veteran had PTSD, he complained of sleep disturbances, 
and said he had dreams of people that had been killed.  When 
asked about stressors, the veteran said that in certain area 
you would see bodies.  The examiner said that the veteran had 
some difficulty with sleep but that he did not meet the 
criteria for a diagnosis of PTSD.

II.  Analysis

The veteran's claim for restoration of service connection for 
PTSD is well grounded, meaning plausible.  The relevant 
evidence has been properly developed to the extent possible, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).

In August 1989, the RO granted service connection for PTSD, 
effective in 1986, and after following the proper procedures 
of 38 C.F.R. § 3.105(d), it severed service connection 
effective in 1993.  Service connection is not protected from 
severance since it was in effect for less than 10 year.  
38 C.F.R. § 3.957.  Service connection may be severed when 
the evidence establishes that service connection is clearly 
and unmistakably erroneous (the burden of proof being upon 
the government).  38 C.F.R. § 3.105(d).  A change in 
diagnosis may be accepted as a basis for severance action 
when the examining physician or physicians or other proper 
medical authority certifies that, in light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  Id.  

The VA's burden in severing service connection is the same as 
a claimant's burden in attempting to overturn a final 
decision on the basis of clear and unmistakable error (CUE); 
however, in determining whether severance is warranted, the 
VA is to consider all the evidence currently of record, not 
just the evidence which was on file when service connection 
was granted.  Daniels v. Gober, 10 Vet.App. 474 (1997).

CUE is a very specific and a rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE it 
must be shown that either the correct facts, as they were 
known at the time, were not before the adjudicator (there 
must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  The 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Daniels, supra; Fugo v. Brown, 6 Vet. App. 
40 (1993); Russell v. Principi, 3 Vet. App. 310 (1992).

Based on the foregoing, the Board must decide, based on all 
the evidence of record, whether the August 1989 RO rating 
decision was clearly and unmistakably erroneous in granting 
service connection for PTSD.

In August 1989, as now, service connection could be granted 
for a disability due to a disease or injury which was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  In order to grant service 
connection for PTSD in August 1989, it was required, in part, 
that there be reasonably supportive evidence of an in-service 
stressor.  These provisions were found in a manual at the 
time.  VA Manual M21-1, paragraph 50.45, effective on January 
25, 1989, reflects that the history of a stressor as related 
by the veteran is, in itself, insufficient to verify the 
existence of the stressor, and the existence of a 
recognizable stressor must be supported.  The manual provides 
for development of stressor information from the service 
department and other sources, with verification of stressors 
through the ESG.  (Current regulation, 38 C.F.R. § 3.304(f), 
notes, in part, that service connection for PTSD requires, in 
the case of a non-combat veteran, credible supporting 
evidence of an in-service stressor.)  

The veteran's service records reflect that he performed 
duties of a supply and parts specialist when he was in 
Vietnam and he did not experience combat.  At the time of the 
August 1989 grant of service connection for PTSD, aside from 
the veteran's bare allegations, there was no independent 
evidence to show he engaged in combat and there was no 
evidence to corroborate his allegations of combat service 
with the 101st Airborne, having friends killed, handling body 
parts, etc.  Moreover, evidence developed since the grant of 
service connection provides no proof of combat and no 
verification of a non-combat stressor.  It is significant to 
note that while the veteran has claimed combat and even 
residuals of gunshot wounds, his service personnel and 
medical records not only do not support his claims, they 
present persuasive evidence that his assertions are not 
truthful.  For example, the claim of a gunshot wound to the 
back is shown to in fact have represented an operation for a 
pilonidal cyst.  His claims of specific friends dying in 
dramatic fashion before his eyes are unsubstantiated and 
finally not recalled at all.  

Granting service connection for PTSD in August 1989, without 
any supporting corroboration of a stressor alleged by this 
non-combat veteran, was clearly an incorrect application of 
the legal authority extant at that time.  If the RO had 
properly attempted to verify stressors, the result would have 
been manifestly different; service connection would not have 
been granted.  The RO's granting of service connection for 
PTSD without stressor verification constituted CUE.  Thus the 
severance of service connection for PTSD is proper.  
38 C.F.R. § 3.105(d).  Moreover, there has been no stressor 
verification since then, despite VA attempts to obtain such, 
and the veteran does not currently meet the stressor 
requirement for service connection for PTSD.  38 C.F.R. 
§ 3.304(f).

Another basis for severance of service connection is when 
there is a change is diagnosis.  38 C.F.R. § 3.105(d).  In 
this case, in 1992 the VA psychiatric examiner who twice 
earlier reported that the veteran had PTSD found that if the 
veteran's previously self-reported military history were 
false, his diagnosis of PTSD would be inoperative.  Inasmuch 
as the veteran's previously self-reported military history is 
shown to be false, the VA examiner's 1992 statement amounts 
to a finding that the diagnosis on which service connection 
was predicated is clearly erroneous, and such satisfies the 
legal requirement for severance of service connection for 
PTSD.  38 C.F.R. § 3.105(d).  Although some VA clinicians 
have since repeated the diagnosis of PTSD, PTSD was not found 
on the latest VA examination in 2000, and the proper 
diagnosis requirement for service connection for PTSD under 
38 C.F.R. § 3.304(f) is not met.

In sum, the Board concludes that the RO's prior grant of 
service connection for PTSD was clearly and unmistakably 
erroneous; the RO has properly severed service connection for 
PTSD; and there is no current entitlement to service 
connection for PTSD.  Therefore restoration of service 
connection for PTSD must be denied.


ORDER

Restoration of service connection for PTSD is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

